FILED
                           NOT FOR PUBLICATION
                                                                           MAY 03 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FRANK MORROW, Jr.,                               No.   13-17658

              Plaintiff-Appellant,               D.C. No. 3:11-cv-02351-LB

 v.
                                                 MEMORANDUM* AND ORDER
CITY OF OAKLAND; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                            Submitted April 24, 2017**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Oakland police officer Frank Morrow, Jr. appeals pro se the district court’s

partial dismissal and partial summary judgment in his employment discrimination

action against the City of Oakland and individual defendants. We review de novo.

Lacey v. Maricopa Cty., 693 F.3d 896, 911 (9th Cir. 2012) (en banc) (dismissal for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim); Davis v. Team Elec. Co., 520 F.3d 1080, 1088 (9th Cir.

2008) (summary judgment). We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      The district court did not abuse its discretion in deciding that this case was

not related to another case, Allen v. City of Oakland, No. C-00-4599-TEH, and

would not be reassigned to the judge in Allen. See Pierce v. Cty. of Orange, 526

F.3d 1190, 1203 (9th Cir. 2008) (standard of review for decision whether to

consolidate cases).

      The district court properly dismissed Morrow’s Title VII claims for damages

against the individual defendants because Title VII does not provide a cause of

action against supervisors or co-workers. See Craig v. M & O Agencies, Inc., 496

F.3d 1047, 1058 (9th Cir. 2007).

      The district court properly dismissed Morrow’s race discrimination and

retaliation claims under Title VII and 42 U.S.C. § 1981 because Morrow failed

sufficiently to plead the element of an adverse employment action by alleging that

defendants mishandled his employment grievances and police review board

complaint. See Davis, 520 F.3d at 1089 (an adverse employment action is an

action that materially affects the compensation, terms, conditions, or privileges of

employment); Chuang v. Univ. of Cal. Davis, Bd. of Trustees, 225 F.3d 1115, 1126


                                          2
(9th Cir. 2000) (failure to respond to grievances did not amount to an adverse

employment action).

      The district court properly dismissed Morrow’s claim that he was subjected

to harassment and a hostile work environment in violation of Title VII and the

California Fair Employment and Housing Act (“FEHA”) because Morrow did not

allege that the conduct was sufficiently severe or pervasive. See Ariz. ex rel. Horne

v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th Cir. 2016) (Title VII claim requires

plaintiff to establish conduct that was “sufficiently severe or pervasive to alter the

conditions of [his] employment and create an abusive working environment”);

Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1244 (9th Cir. 2013) (FEHA

claim requires harassment so severe that it creates a hostile work environment).

      The district court properly dismissed Morrow’s claims that defendants

denied him due process in the handling of grievances and complaints because

Morrow failed to allege a constitutionally protected liberty interest. The settlement

agreement in Allen v. City of Oakland does not set forth “substantive predicates to

govern official decision making” or contain “explicit mandatory language that

mandates a particular outcome.” United States v. Juvenile Male, 670 F.3d 999,

1013 (9th Cir. 2012) (explaining how constitutionally protected liberty interests

can be created) (citation and internal quotation marks omitted).


                                           3
      The district court properly granted summary judgment for defendant Deputy

Chief of Police Jeffrey Israel on Morrow’s claim of race discrimination and

retaliation under 42 U.S.C. § 1981 because Israel’s declaration and other evidence

submitted by defendants showed that he was not involved in job transfer decisions

involving Morrow in 2007, and therefore did not act against Morrow with

discriminatory or retaliatory intent. See Stones v. L.A. Cmty. Coll. Dist., 796 F.2d

270, 272 (9th Cir. 1986) (describing intent required under § 1981).

      Appellees’ motion requesting judicial notice (Docket Entry No. 22) is

denied.

      AFFIRMED.




                                          4